DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on June 1, 2021 have been fully considered but they are not persuasive.
Applicant argues that the Gallagher and Ling are not prior art under 35 U.S.C. § 102(b)(2) and traverses the rejection. Applicant’s explanation of exceptions under 35 U.S.C. § 102(b)(2)(C) are valid. However, Applicant has not overcome the rejections under 35 U.S.C. § 102(a)(1) because the Gallagher and Ling prior art references were published more than a year (grace period) before the effective filing date of the instant application.
MPEP 2151 - Overview of the Changes to 35 U.S.C. 102 and 103 in the AIA  states:
AIA  35 U.S.C. 102(b)(1)  provides that certain disclosures made one year or less before the effective filing date of a claimed invention shall not be prior art under 35 U.S.C. 102(a)(1)  with respect to the claimed invention if: (1) The disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or (2) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. Thus, AIA  35 U.S.C. 102(b)(1)  effectively provides a one-year grace period (grace period) after a first inventor-originated disclosure of an invention within which the inventor, assignee, obligated assignee, or other party having sufficient interest may file a patent application which is not subject to such disclosure and certain other disclosures as prior art. The one-year grace period in AIA  35 U.S.C. 102(b)(1)  is measured from the filing date of the earliest U.S. or foreign patent application to which a proper benefit or priority claim to such invention has been asserted in the patent or application and the earlier application supports the claimed invention in the manner required by 35 U.S.C. 112(a). Under pre-AIA  35 U.S.C. 102(b), the one-year grace period is measured from the filing date of the earliest application filed in the United States (directly or through the PCT) and not from the dates of earlier filed foreign patent applications.” Therefore, Applicant has not overcome the 35 U.S.C. § 102(a)(1) basis of rejection because the Gallagher and Ling references do not qualify for the 35 U.S.C. § 102(b)(1) exceptions.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2017/0054210 (hereinafter “Gallagher”), in view of U.S. Pub. 2013/0114771 (hereinafter “Vavelidis”), further in view of U.S. Pub. 2016/0127027 (hereinafter “Ling”).

Regarding claim 1, Gallagher in figures 4A, 4B and 11 discloses a system comprising: local oscillator spur suppression circuitry (Fig. 4B: signal processing circuit 410) operable to generate a phase adjustment value (Para 47: adjustment of phase and amplitude using complex scaling circuits 452); local oscillator generation circuitry (local oscillator generator 442) operable to generate a local oscillator signal (444) at a determined phase equal to a reference phase offset by the phase adjustment value (see Para. 47); 

In addition, Vavelidis in figures 3 and 4 teaches a system comprising: local oscillator spur suppression circuitry (phase/frequency detector (PFD) 208,) operable to generate a phase adjustment value (Para. 0032-0033); local oscillator generation circuitry (reference oscillator 202) operable to generate a local oscillator signal (reference signal 252) at a determined phase equal to a reference phase offset by the phase adjustment value (see components of error signal in Para. 32-33).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gallagher and Vavelidis to form the claimed invention to prevent the oscillation frequency from drifting so that the spurs are eliminated. (See Vavelidis’ Abstract)
In addition, and for the sake of argument, Ling in figures 3A-3C and paragraphs 39-40 teaches a system wherein the beamforming coefficient (signal received from digital signal processing circuits 340 and/or signal processing circuits 356. See Para. 31-32 and 39) is operable to: receive the phase adjustment value (Signal 369, see Fig. 3C and Para. 38); and generate a beamforming coefficient to apply to a to-be-transmitted signal that is to be 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gallagher, Vavelidis and Ling to form the claimed invention in order to account for the electrical distances between antenna elements 206 and also compensate for differences in electrical distances within the circuits 202, which may be known by design. (Ling Para. 39)

Regarding claim 2, Gallagher in figures 1B and 2B discloses a system wherein: the location of the antenna element (106) is indicated by one or more array indices assigned to the antenna element (see Para. 34); and each of the one or more array indices is associated with a respective axis along which antenna elements of the phased array are distributed (see Fig. 1B and 2B).

Regarding claim 3, Gallagher in figures 4, 10 and 11 and paragraph 47 and 62 discloses a system wherein the generation of the phase adjustment value 452 is based on a desired 

Regarding claim 4, Gallagher in figures 4 and 7-11 discloses a system wherein the local oscillator spur suppression circuitry (410) is operable to vary the phase adjustment value over time such that an antenna lobe that results from leakage of the local oscillator signal (441) into the to-be-transmitted signal (457) is spread over a range of angles over time (see Para. 57 and 64).

Regarding claims 5 and 6, Gallagher is silent on disclosing wherein the local oscillator spur suppression circuitry comprises a phase shifter circuitry operable to shift a phase of a reference signal by the phase adjustment value to generate a phase-adjusted reference signal; and wherein the local oscillator generation circuitry comprises a phase locked loop operable to phase lock to the phase-adjusted reference signal..
However, Vavelidis in figures 3 and 4 teaches a system wherein the local oscillator spur suppression circuitry (208) comprises a phase shifter circuitry (Controller 302/402) operable to shift a phase of a reference signal (252) by the phase adjustment value to generate a phase-adjusted reference signal (360/460) (See Para. 53 and shift function of controller 302); and wherein the local oscillator generation circuitry comprises a phase locked loop (PLL 300) operable to phase lock to the phase-adjusted reference signal (See Para. 55-56).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Regarding claim 7, Gallagher is silent on disclosing wherein the phase adjustment value is a pseudorandom value.
However, Vavelidis in paragraph 57 teaches a system wherein the phase adjustment value is a different values provided by the searching algorithm where any suitable number of different combinations are provided. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gallagher and Vavelidis to form the claimed invention because those skilled in the relevant art(s) will recognize that the predetermined number of different values may represent any suitable number of different combinations of the searching algorithm. (Vavelidis Para. 57)

Regarding claims 8 and 9, Gallagher in figures 4G-11 and paragraphs 56-60 discloses a system wherein the generation of the beamforming coefficient (W.sub.1-W.sub.M) comprises adjustment of a reference beamforming coefficient (W.sub.1′-W.sub.M′) by an amount corresponding to the phase adjustment value (D.sub.1-D.sub.M) and wherein the reference 

Regarding claim 10, Gallagher in figure 2A and paragraph 36 discloses a system wherein the antenna element 106 is a horn and the phased array comprises a plurality of horns formed in a single piece of material (PCB 112).

Regarding claim 11, Gallagher in figures 4A, 4B and 11 discloses a method comprising: generating, by local oscillator spur suppression circuitry (Fig. 4B: signal processing circuit 410), a phase adjustment value (Para 47: adjustment of phase and amplitude using complex scaling circuits 452); generating, by local oscillator generation circuitry (local oscillator generator 442) a local oscillator signal (444) at a determined phase equal to a reference phase offset by the phase adjustment value (see Para. 47); 
Moreover, Gallagher in figure 4B teaches receiving, by beamforming circuitry (452) the phase adjustment value (signals 409. See para. 47); generating, by the beam forming circuitry, a beamforming coefficient (Para. 47: complex beamforming coefficient) to be applied to a to-be-transmitted signal that is to be upconverted by the local oscillator signal (442) and transmitted via an antenna element of a phased array (106), wherein the generation of the beamforming coefficient is based on the phase adjustment value and a location of the antenna element within the phased array; an applying the beamforming coefficient to the signal to be upconverted (see Figure 10 and Para. 64).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gallagher and Vavelidis to form the claimed invention to prevent the oscillation frequency from drifting so that the spurs are eliminated. (See Vavelidis’ Abstract)
In addition, and for the sake of argument, Ling in figures 3A-3C and paragraphs 39-40 teaches a method wherein generating a beamforming coefficient (signal received from digital signal processing circuits 340 and/or signal processing circuits 356. See Para. 31-32 and 39) to be applied to a to-be-transmitted signal that is to be upconverted by the local oscillator signal (local oscillator signal from local oscillator generator 368) and transmitted via an antenna element (antenna element 206) of a phased array (array 102), wherein the generating of the beamforming coefficient (signal received from digital signal processing circuits 340 and/or signal processing circuits 356) is based on the phase adjustment value (369) and a location of the antenna element within the phased array (See Fig. 4D and Para. 42); and applying the beamforming coefficient (340/356) to the signal to be upconverted (local oscillator generator 368).


Regarding claim 12, Gallagher in figures 1B and 2B discloses a method wherein: the location of the antenna element (106) is indicated by one or more array indices assigned to the antenna element (see Para. 34); and each of the one or more array indices is associated with a respective axis along which antenna elements of the phased array are distributed (see Fig. 1B and 2B).

Regarding claim 13, Gallagher in figures 4, 10 and 11 and paragraph 47 and 62 discloses a method wherein the generating of the phase adjustment value 452 is based on a desired directionality of an antenna lobe that results from leakage of the local oscillator signal (442) into the to-be-transmitted signal (457). (See Para. 62)

Regarding claim 14, Gallagher in figures 4 and 7-11 discloses a method comprising carrying by the local oscillator spur suppression circuitry (410), the phase adjustment value over time such that an antenna lobe that results from leakage of the local oscillator signal (441) into 

Regarding claims 15 and 16, Gallagher is silent on disclosing wherein the local oscillator spur suppression circuitry comprises a phase shifter circuitry and the method comprises the phase shifter shifting a phase of a reference signal by the phase adjustment value to generate a phase-adjusted reference signal; and wherein the local oscillator generation circuitry comprises a phase locked loop and the method comprises the phase locked loop locking to the phase-adjusted reference signal.
However, Vavelidis in figures 3 and 4 teaches a method wherein the local oscillator spur suppression circuitry (208) comprises a phase shifter circuitry (Controller 302/402) and the method comprises the phase shifter (302/402) shifting a phase of a reference signal (252) by the phase adjustment value to generate a phase-adjusted reference signal (360/460) (See Para. 53 and shift function of controller 302); and wherein the local oscillator generation circuitry comprises a phase locked loop (PLL 300) and the method comprises the phase lock loop locking to the phase-adjusted reference signal (See Para. 55-56).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gallagher and Vavelidis to form the claimed invention in order to shift the control signal such that the frequency and/or phase of the reference signal 252 may be sufficiently proportional to the frequency and/or phase of the target signal 360 so that the spurs may be eliminated from the target signal 360. (Vavelidis Para. 53 and 59)

Regarding claim 17, Gallagher is silent on disclosing a method wherein the phase adjustment value is a pseudorandom value.
However, Vavelidis in paragraph 57 teaches a method wherein the phase adjustment value is a different values provided by the searching algorithm where any suitable number of different combinations are provided. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gallagher and Vavelidis to form the claimed invention because those skilled in the relevant art(s) will recognize that the predetermined number of different values may represent any suitable number of different combinations of the searching algorithm. (Vavelidis Para. 57)

Regarding claims 18 and 19, Gallagher in figures 4G-11 and paragraphs 56-60 discloses a method wherein the generation of the beamforming coefficient (W.sub.1-W.sub.M) comprises adjusting a reference beamforming coefficient (W.sub.1′-W.sub.M′) by an amount corresponding to the phase adjustment value (D.sub.1-D.sub.M) and wherein the reference beamforming coefficient (W.sub.1′-W.sub.M) corresponds to a main antenna lobe in a desired direction when the phase adjustment value is zero (See Fig. 4D).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICARDO I MAGALLANES/             Primary Examiner, Art Unit 2845